                              Valli Kane & Vagnini
                                         E MPLOYEE R IGHTS A TTORNEYS

600 Old Country Road                                                                              Tel: (516) 203-7180
Suite 519                                                                                         Fax: (516) 706-0248
Garden City, NY 11530                                                                            www.vkvlawyers.com
                                                                     March 4, 2021

       VIA ECF
       The Honorable Valerie E. Caproni
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007-1312
               Re:      Katz v. Equinox Holdings, Inc.
                        Case No.: 1:20-CV-09856-VEC
       Dear Judge Caproni:

               We represent Plaintiff Monique Katz in the above-captioned matter. We write jointly with
       Defendant Equinox Holdings, Inc. to respectfully request an extension of time to mediate. On
       January 25, 2021, the Court issued its Mediation Referral Order (the “Order”) requiring that
       mediation occur within sixty (60) days of the Order or March 26, 2021. See Dkt. No. 11. On
       February 16, 2021, Colleen Faulkner opted-in to this action as a party plaintiff. See Dkt. No. 12.
       Two days (2) later, the Parties jointly requested an extension of time to produce the documents
       and information set forth in the Order from February 22, 2021, to March 8, 2021, which was
       graciously granted by the Court. See Dkt. Nos. 13-14. As a result of Ms. Faulkner’s recent addition
       to this matter, the Parties respectfully request that they be permitted to mediate on or before April
       26, 2021, and to provide a mediator schedule on or before March 17, 2021.

               This is the Parties’ second request for an extension of time regarding the Order and the
       Parties’ first request for an extension of time to mediate. This request is not made for the purposes
       of delay and it does not affect any other deadlines.

       We thank Your Honor for your time and consideration.

                                                                     Respectfully submitted,

                                                                     /s/ Alexander M. White
                                                                     Alexander M. White
       cc:     Noel P. Tripp, Esq. <Via ECF>
               Heather C. Hili, Esq. <Via ECF>
